Order and judgment (one paper), Supreme Court, New York County, entered March 15, 1977, unanimously affirmed, without costs and without disbursements. We quite agree with the conclusion of Special Term that petitioner’s suspension was improper from the very outset. We would add however that, in any event, respondent-appellant housing authority was solely responsible for the ensuing delay in processing what proved to be unfounded charges. The credible evidence is entirely to this effect and, except for the first 30 days, petitioner is entitled to be paid up to the time of reinstatement. Concur—Birns, J. P., Lane, Markewich and Lynch, JJ.